Citation Nr: 0917732	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  07-15 839	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California

THE ISSUES

1. Entitlement to service connection for posttraumatic stress 
disorder (PTSD). 

2. Entitlement to service connection for a pulmonary disorder 
to include bronchitis claimed as due to exposure to 
herbicides, to asbestos, and to ionizing radiation 

3. Entitlement to service connection for a skin disorder to 
include dermatitis, claimed as due to exposure to herbicides, 
to asbestos, and to ionizing radiation.  

4. Entitlement to service connection for swelling of the left 
side of the head. 

5. Entitlement to service connection for a disability of the 
cervical spine to include spondylosis.

6. Entitlement to service connection for disabilities of 
shoulders to include arthritis and tendonitis of the right 
shoulder. 

7. Entitlement to service connection for arthritis of the 
left hip. 

8. Entitlement to service connection for a disability of the 
right hip. 

9. Entitlement to service connection for disability of the 
legs. 

10. Entitlement to service monthly compensation based on need 
for aid and attendance or by reason of being housebound. 

REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.

ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
July 1971 to July 1974.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in January 2006 and in 
September 2006 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California.  

The claims are REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

In May 2007 in his substantive appeal, the Veteran requested 
a hearing before a Decision Review Officer, which was 
scheduled in June 2007. 



In supplemental statement of the case, dated in September 
2007, there was reference to the Veteran's "informal 
personal testimony."  In the next paragraph, there is 
reference to the Veteran's testimony given at the time of the 
RO hearing in June 2007 and in the next paragraph there is 
reference to the Veteran's sworn testimony before the 
Decision Review Officer. 

If an informal hearing was held in June 2007, a summary of 
the hearing is not in the record.  Alternatively, if a formal 
hearing was conducted a transcript of the hearing is not in 
the record. 

To ensure due process, the case is REMANDED for the following 
action:

1. Contact the Decision Review Officer, 
who conducted the hearing on June 26, 
2007, to clarify whether an informal 
hearing or a formal hearing was held.  
In the event an informal hearing was 
held, a summary of the hearing should 
be placed in the file.  If a formal 
hearing was held, a transcript of the 
hearing should be placed in the file. 

If there is no record of either an 
informal or formal hearing, afford the 
Veteran the opportunity for another 
hearing.

2. After the above development has been 
completed, if any additional evidence 
is received, adjudicate the claim to 
which the evidence pertains.  In any 
event, furnish the Veteran and his 
representative a supplemental statement 
of the case and return the case to the 
Board. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

